Reese, J.
This case was decided upon the merits, and is reported in 17 Neb., 478. Prior to the appeal, and while the decree of the district court in favor of defendant was in force, the frame buildings on- the real estate in question, and which are referred to in the opinion, were destroyed by fire. In their stead a brick building was constructed by the grantees of defendant. This building appears to have been built in good faith by the occupants, who relied upon the decree of the district court. They now seek compensation for these improvements. As these improvements are firmly attached to the land and have become a part thereof, and were put thereon in good faith, under circumstances which it is not necessary here to discuss, we think every pi’ineiple of equity would require that this compensation be made.
The cause will be remanded to the district court, with directions to proceed to ascertain the value of the permanent improvements made prior to the date of the decree in this court, in accordance with the provisions of chapter 63, Comp. St'., 1885, and certify their proceedings to this court.
Order ACCORDINGLY.